Citation Nr: 1424839	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Monetary eligibility to nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from March 1967 to October 1968, and under conditions other than honorable from October 1968 to May 1974.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 decision (in Virtual VA) of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the Veteran's claim for monetary pension benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was granted entitlement to nonservice-connected pension in a January 2009 RO rating decision.  That notwithstanding, the final element regarding entitlement to monetary nonservice-connected pension benefits involves whether the Veteran meets the net worth requirements under 38 C.F.R. 
§ 3.274 (2013), and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23 (2013).  See also 
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

In a January 2010 Report of General Information (in Virtual VA), the Veteran stated that he was receiving retirement income.  A July 2010 decision from the PMC denied the Veteran monetary nonservice-connected pension benefits because the Veteran was found to have income from both Social Security and from a retirement source.  As a result, the PMC found that the Veteran's income, effective May 1, 2009, exceeded the maximum annual limit set by law for disability pension.  The Veteran filed a timely notice of disagreement in July 2010, stating that he was no longer in receipt of the retirement income.  A statement of the case was issued in June 2011 and the Veteran filed a substantive appeal in July 2011.

Subsequently, in April 2013 the Veteran filed an Income, Net Worth, and Employment statement (VA Form 21-527, in Virtual VA) where he reported only Social Security income and denied having any retirement income.  The Veteran also stated that he had moved and lost paperwork, presumably showing the discontinuance of his retirement income.  The Veteran further noted that he had recently had a stroke and had difficulty remembering dates, times, and places.  

The Board notes that a supplemental statement of the case has not been issued to consider the April 2013 evidence, filed subsequently to the June 2011 statement of the case and submitted without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c).  As the April 2013 evidence relates to the Veteran's reporting of current income, it is clearly pertinent to the claim and requires that a supplemental statement of the case be issued by the AOJ.  38 C.F.R. § 19.37(b).

Although the Veteran now claims that he is no longer receiving retirement income, such matter needs to be properly verified.  Accordingly, the Board finds that the Veteran should be given another opportunity to provide more specific information regarding the source of his retirement income and the approximate date of the claimed discontinuance.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide additional evidence regarding the source of his retirement income.  The Veteran should be asked to supply the name of the source of the retirement benefits and the date of the claimed discontinuance of such benefits.  All attempts to obtain this information, as well as any negative responses, should be documented and associated with the claims file and/or the Virtual VA electronic claims file. 

2.  After providing the Veteran adequate time to respond, and after conducting any further development deemed warranted, readjudicate the appeal.  The AOJ must specifically consider the Veteran's April 2013 Income, Net Worth, and Employment statement (VA Form 21-527).  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



